Motion granted and appeal dismissed, with costs and ten dollars costs of motion, unless within ten days from the date of this order the appellant files and serves an undertaking pursuant to section 593 of the Civil Practice Act and transmits to this court the papers required to be transmitted by section 577 of the Civil Practice Act, in which event the motion is denied. The appeal in this case is from the order entered in the office of the Clerk of the Appellate Division (Matter of Westberg, 279 N.Y. 316). *Page 703